Citation Nr: 1107390	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-26 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right jaw disorder, to 
include temporomandibular joint (TMJ) disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to August 1971.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

There is no evidence of a jaw disorder during military service, 
or within one year after service, and no competent evidence 
linking the Veteran's current right jaw disorder, to include TMJ 
disorder, with his active military service.


CONCLUSION OF LAW

Service connection for a right jaw disorder, to include TMJ 
disorder, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his current 
right jaw disorder is related to his service with the United 
States Air Force from June 1970 to August 1971.  Specifically, 
the Veteran contends that his superior officer hit him in the 
right jaw with the butt of a rifle during military service.  The 
Veteran also contends that he was overtired during his military 
service which resulted in significant yawning which also resulted 
in his current right jaw disorder.   


Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

Certain chronic diseases, such as arthritis, may be presumed to 
have been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than 
one year after discharge may still be service connected if all 
the evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 3.303(d).


Factual Background

A review of the Veteran's service treatment records is negative 
for complaints of or an injury regarding the right jaw.  The 
report of an August 1971 separation examination shows a normal 
"head, face, neck, and scalp" and "mouth and throat."  

The earliest evidence of a right jaw disorder is a January 1986 
VA examination showing complaints of pain in the right upper jaw.  
Physical examination of the head, face and neck were normal and 
the examiner noted "No General Medical Diagnoses."  

The Veteran filed a claim for service connection for a right jaw 
disorder in December 2006.  In connection with this claim the RO 
obtained VA outpatient treatment reports dated from September 
2007 through August 2008.  A September 2007 VA treatment report 
noted the Veteran's reported history of lightheadedness and 
general imbalance after being hit with the butt of a rifle during 
military service.  A May 2008 VA treatment record shows an 
impression of TMJ.  The report of a May 2010 VA examination 
included the Veteran's complaint of being hit in the right jaw in 
service in connection with a current complaint of pressure in the 
right ear.  The Veteran did not complain about jaw pain at that 
examination.

Analysis

The Board finds that the preponderance of the evidence is against 
the claim of service connection for a right jaw disorder.  First, 
there is no evidence of an injury to the right jaw or complaints 
of right jaw pain in service or within one year after service.  
The first report of right jaw pain in the record is dated in 
January 1986, approximately 15 years after service.  Such a lapse 
of time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000).  Furthermore, there is no medical evidence in the 
record that links the Veteran's current TMJ to an incident of the 
Veteran's active military service.  

It is acknowledged that the Veteran is competent to give evidence 
about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is further acknowledged that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan, 451 F.3d at 1331.  Here, however, 
any statements as to continuous right jaw problems since service 
are not found to be persuasive in light of the fact that the 
Veteran did not complain of these problems until approximately 15 
years following discharge.  In September 2007 and May 2010 he 
related other complaints to being hit in the jaw in service; he 
did not complain of TMJ.  Such histories reported by the Veteran 
for treatment purposes are of more probative value than the more 
recent assertions and histories given for VA disability 
compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value; statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care); see also Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration the veteran's statements, it 
may consider whether self-interest may be a factor in making such 
statements).

For these reasons, continuity of symptomatology has not here been 
established, either through the medical evidence or through the 
Veteran's statements.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a right jaw disorder.  As the evidence is 
not in relative equipoise, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant pre-
adjudication notice by letter dated in February 2007.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board although he declined to do so.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA need not conduct an examination with respect to the claim 
denied herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  There is no competent evidence 
that suggests there may be an association between the Veteran's 
right jaw disorder/TMJ and any incident of active duty.  Indeed, 
in view of the 15 year gap between the claimed disorder and 
active duty, relating the Veteran's right jaw disorder/TMJ to his 
military service would be entirely speculative. Therefore, there 
is no duty to provide an examination or a medical opinion. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for a right jaw disorder, to include TMJ, is 
denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


